COURT OF APPEALS OF VIRGINIA


Present: Judges Fitzpatrick, Overton and Senior Judge Hodges
Argued at Salem, Virginia


FRANCEON A. FORD
                                         MEMORANDUM OPINION * BY
v.       Record No. 2637-95-3         JUDGE JOHANNA L. FITZPATRICK
                                             JULY 16, 1996
Cow. M. OFFRAY & SON, INC. AND
 ROYAL INSURANCE COMPANY OF AMERICA


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            Barbara Hudson for appellant.

            Richard D. Lucas (Frank K. Friedman; Wood
            Rogers & Hazlegrove, P.L.C., on brief), for
            appellees.



     Franceon A. Ford (claimant) appeals from a decision of the

commission denying her application for workers' compensation

benefits.   She argues that the commission erred in:    (1) finding

that she failed to prove that her carpal tunnel syndrome was a

compensable occupational disease, and (2) admitting documents

obtained from her doctor by the attorney for C. M. Offray & Son,

Inc. (employer) without notice to her.      Because carpal tunnel

syndrome is not a compensable occupational disease, we dismiss

the case.
                             BACKGROUND

     Claimant worked for employer for five years as a baby

blocker, a job that involved repetitive hand movements rolling

ribbon onto a machine.   On November 4, 1994, Dr. Tullio L.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Coccia, claimant's treating physician, diagnosed her as suffering

from repetitive trauma syndrome/flexor tendinitis and carpal

tunnel syndrome.    In a January 6, 1995 letter, Dr. Coccia stated

that claimant's condition was caused by her employment as a baby

blocker.   Claimant asked whether Dr. Coccia could state that her

condition was an occupational disease, and Dr. Coccia amended the

last sentence of the letter to read as follows:   "I feel that

this is definitely related to her job and is in fact an

occupational disease."   Dr. Coccia dated the revised letter

January 25, 1995.
     Employer's attorney contacted Dr. Coccia and asked him to

clarify his January 25, 1995 letter.   In a March 30, 1995 letter

responding to the request, Dr. Coccia stated that carpal tunnel

syndrome is "not a disease process."   Dr. Coccia's March 30, 1995

letter was not provided to claimant or her attorney.   Employer

introduced the March 30, 1995 letter and the January 6, 1995

letter at the May 3, 1995 hearing before the deputy commissioner,

and claimant objected to the admission of the January 6, 1995

letter.

     The commission denied claimant benefits, holding that she

failed to meet the threshold burden of proving that her condition

was an occupational disease.
           CARPAL TUNNEL SYNDROME AS OCCUPATIONAL DISEASE

     After the parties filed briefs in this case, employer moved

to dismiss the case based upon the Supreme Court of Virginia's




                                  2
opinion in Stenrich Group v. Jemmott, 251 Va. 186, 467 S.E.2d 795

(1996).    In Stenrich Group, the Supreme Court held that "job-

related impairments resulting from cumulative trauma caused by

repetitive motion, however labeled or however defined, are, as a

matter of law, not compensable under the present provisions of

the Act." 251 Va. at 199, 467 S.E.2d at 802.   Claimant concedes

that Stenrich Group controls and that her carpal tunnel syndrome

is not compensable under the Act.
    ADMISSION OF DOCUMENT OBTAINED WITHOUT NOTICE TO CLAIMANT

     Although claimant's carpal tunnel syndrome is not

compensable as an occupational disease, she argues that this

Court should still address the issue of whether the commission

erred in admitting documents obtained from her treating physician

by employer's attorney without notice to claimant.

     "'The duty of this court as of every other judicial

tribunal, is to decide actual controversies by a judgment which

can be carried into effect, and not to give opinions upon moot

questions or abstract propositions.'"    Jackson v. Marshall, 19
Va. App. 628, 635, 454 S.E.2d 23, 27 (1995) (quoting Potts v.

Mathieson Alkali Works, 165 Va. 196, 225, 181 S.E. 521, 533

(1935)).    Because resolution of claimant's carpal tunnel claim

leaves nothing more to be done with this case, the issue of

whether the commission erred in considering Dr. Coccia's March

30, 1995 letter to employer's attorney is rendered moot.

     Accordingly, the case is dismissed.




                                  3
    Dismissed.




4